Citation Nr: 0401104	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-02 715A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for arthritis of the 
feet.  

2.  Entitlement to service connection for disability of the 
left leg (kneecap).  

3.  Entitlement to service connection for disability of the 
right leg (kneecap).

4.  Entitlement to service connection for left ankle 
instability.  

5.  Entitlement to service connection for right ankle 
instability.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had active service from August 1953 to June 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

A December 1999 RO decision denied the claims as not well 
grounded.  Subsequently, by letter of November 9, 2001, the 
RO notified the veteran of the Veterans Claims Assistance Act 
of 2000 (VCAA) and then readjudicated and denied the claims 
on a de novo basis.  

Unfortunately, for the reasons explained below, this case 
must be REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.  

REMAND

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective November 9, 
2000, and implementing regulations were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA, among other things, eliminated the requirement of 
submitting a well-grounded claim and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) (PVA).  The 
offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because earlier VA 
had issued implementing regulations allowing adjudication 30 
days after sending a VCAA notification letter.  See 38 C.F.R. 
§ 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran was notified of the VCAA in a November 9, 2001, 
letter and he was requested to provide any additional 
information or evidence within 60 days.  Prior to the VCAA 
letter he underwent a VA examination in July 1999.  
38 U.S.C.A. § 5103A(d).  But that examination did not set 
forth formal diagnoses with respect to the claimed disorders 
and did not yield an opinion as to whether there was any 
nexus between the claimed disabilities, if they exist, and 
the veteran's military service.  Subsequent to the VCAA 
letter his records of private treatment records by Dr. 
Holcombe from 1965 to 2002 were received.  

But, in this case, other than the report of the examination 
for service discharge that revealed no pertinent abnormality 
except for the absence of the distal phalanx of the right 
great toe, the veteran's service medical records (SMRs) are 
unavailable, having been destroyed in a fire in 1973 at the 
National Personnel Records Center (NPRC).  In these 
unfortunate situations, VA has a heightened obligation to 
carefully explain the reasons and bases for its decision and 
to consider applying the benefit-of-the-doubt rule.  Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  

In his notice of disagreement (NOD), the veteran requested 
that records of his VA outpatient treatment (VAOPT) be 
obtained and considered.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA records are deemed to be constructively 
in the possession of VA adjudicators and must be obtained).  



Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  Contact Dr. Holcombe and ask him to provide a 
medical opinion or diagnosis concerning the 
etiology of the claimed disorder(s)-particularly 
insofar as whether any is related to the 
veteran's service in the military or (as claimed 
in the NOD) the disorders are due to an initial 
in-service left knee injury (for which service 
connection is also claimed).  Ask that 
Dr. Holcombe provide the medical bases and 
supporting authority for his diagnoses or 
opinions.  

2.  Also ask the veteran for the name of each VA 
medical facility at which treatment was received 
for the claimed disorders and the approximate 
dates of any treatment.  Then obtain these 
records.

3.  Schedule the veteran for an appropriate VA 
examination to assess the nature, time of onset, 
and etiology of the claimed disorders of the 
feet, knees and ankles.  Specifically, the 
examiner should render an opinion as to whether 
it is at least as likely as not that any of these 
claimed disorders is of service origin or whether 
it is at least as likely as not that any 
arthritis of these areas first manifested within 
one year of service discharge in June 1955.

Also, the examiner should render an opinion as to 
whether it is at least as likely as not that the 
claimed disorders (except any disability of the 
left knee) is otherwise proximately due to or the 
result of disability of the left knee which, 
itself, is of service origin.  (Note:  this 
latter question includes indicating whether it is 
at least as likely as not that any disability of 
the left knee which is of service origin (or any 
other disability for which service connection may 
be granted after remand of this case) has 
aggravated the claimed disorders and, if so, 
to what extent above and beyond the level of 
impairment existing prior to the aggravation.)  

If no opinion can be rendered, explain why this 
is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

4.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information 
responding to the questions posed, take 
corrective action.  38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development 
needed to comply with the notice and duty to 
assist provisions of the VCAA, readjudicate the 
claims.  If the benefit sought on appeal remain 
denied, prepare a supplemental statement of the 
case (SSOC) and send it to the veteran and his 
representative.  Give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


